DETAILED ACTION
	This action is in response to the amendment filed 09/07/2021.  The Doubling Patenting rejection is withdrawn as being overcome by the Terminal Disclaimer.  The interpretations under 35 U.S.C. 112(f) are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 10, and 16.
Regarding claim 1, the cited references do not disclose the apparatus as described and including the feature, “wherein the frame is configured to pivot about the first upper rear mounting point and second lower front mounting point in response to leaning by the user, causing rotation of the stem by the pivoting connection arrangement”.
Regarding claim 10, the cited references do not disclose the apparatus as described and including the feature, “wherein the user leaning to one side causes rotation of a stem resulting from movement of a connection arrangement associated with the lower front mounting point connecting the stem to a base”.
Regarding claim 16, the cited references do not disclose the apparatus as described and including the feature, “resistive articulation hardware configured to enable the user leaning in a direction of leaning to cause pivoting of the frame about the axis in the direction of leaning using the resistive articulation hardware, resulting in rotation of the stem within the head tube”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784